Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 04/26/2022 have been entered. Claims 1-15 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/26/2022 was filed before the mailing date of the Final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Cherveny and in view of Mammou et al., US 10909725 B2, herein referred to as Mammou.

	Regarding claim 1, Cherveny discloses acquiring first driving environment data of a target road segment (Col. 5 lines 8-10), comparing the first driving environment data with pre-stored second driving environment data of the target road segment (Col. 5 lines 13-16, Fig. 3 item S2), determining a difference between the first driving environment data and the second driving environment data (Col. 5 lines 19-23), Generating, in response to determining the difference satisfying a preset condition, road abnormality information (Col. 5 lines 29-33), as well as comparing sensor data to the map database (Col. 5 lines 34-37, Col. 6 lines 19-24, Col. 10 lines 34-40, Col. 14 lines 21-30), but fails to explicitly disclose converting point cloud data into image data and comparing the image data due to conversion to image data in the map database. However, Mammou discloses a vehicle with sensors that can obtain point cloud data and convert it into an image-based representation (Col. 8 lines 62-66, Col. 11 lines 19-21, and Col. 12 lines 13-17). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Cherveny to include obtaining point cloud data and converting it to an image representation, and then comparing that representation to data in a map database. The motivation to do so would be to potentially reduce computation time and allow easier object recognition in the environment. Since point cloud data could be computationally expensive to store and compare to other point cloud data, converting the point cloud to an image could reduce the computation times as well as allow the system to compare features between images more easily.

	Regarding claim 2, Cherveny in view of Mammou discloses all the limitations of claim 1. Cherveny further discloses generating, in response to determining the difference satisfying a preset condition, road abnormality information includes recognizing a type of object corresponding to the difference (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F) and generating, in response to determining the type of the object matching at least one type in a preset type set, the road abnormality information, wherein the preset type set includes at least one of: a lane line type, a traffic sign type, a median strip type, or a building type (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F).

	Regarding claim 3, Cherveny discloses all the limitations of claim 2. Cherveny further discloses generating, in response to determining the difference satisfying a preset condition, road abnormality includes determining, in response to determining the type of the object matching the at least one type in the preset type set, a difference distance corresponding to the difference (Col. 13 lines 31-32, 39-42, and 46-48; Fig. 8F) and generating, in response to determining the difference distance being greater than or equal to a preset threshold, the road abnormality information (Col. 5 lines 34-37, Col. 10 lines 34-40).

	Regarding claim 4, Cherveny in view of Mammou discloses all the limitations of claim 1. Cherveny further discloses the point cloud data is collected by radar detecting apparatus (Col. 14 lines 10-20 and Col. 12 lines 1-3).

	Regarding claim 6, Cherveny in view of Mammou discloses all the limitations of claim 1. Cherveny further discloses updating, in response to determining the difference satisfying the preset condition, the second driving environment data according to the first driving environment data (Col. 5 lines 34-37, Col. 10 lines 34-40, Fig. 2A).

	Regarding claim 7, Cherveny discloses all the limitations of claim 6. Cherveny further discloses generating, in response to a completion of the updating of the second driving environment data, an electronic map according to the updated second driving environment data (Col. 5 lines 34-37, Col. 10 lines 34-40, Fig. 2A) and outputting the electronic map (Col. 4 lines 44-46).

Regarding claims 8 and 15, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claims 9-11, 13, and 14, the claim limitations are similar to claims 2-4, 6, and 7, respectively, and are rejected using the same rationale as seen above in claims 2-4, 6, and 7.


7.	Claims 5 and 12 are rejected under 35 U.S.C. as being obvious over Cherveny and in view of Kabilarov, US 10671075 B1, herein referred to as Kabilarov.

Regarding claim 5, Cherveny discloses all the limitations of claim 1. Cherveny further discloses acquiring a vehicle identifier corresponding to a driving route including the target road segment (Col. 8 lines 61-64, Col. 4 lines 13-15) and sending the road abnormality information to a vehicle indicated by the vehicle identifier (Col. 8 line 66 to Col. 9 line 10), but fails to disclose determining, in driving routes preset for autonomous driving vehicles, a driving route including the target road segment. However, Kabilarov discloses determining a reference trajectory which corresponds to a centerline of a road segment (Col. 4 lines 29-40).  It would have been obvious to one skilled in the art at the time of filing to modify the invention of Cherveny to include determining a driving route for an autonomous vehicle that includes a target road segment. The motivation to do so would be to ensure that the autonomous vehicle is able to acquire data in a given road segment. This would be useful especially if the target segment has new features that were previously not there, i.e. buildings, new signs, etc.

	Regarding claim 12, the claim limitations are similar to claim 5 and are rejected using the same rationale as see above in claim 5.

Response to Arguments
8.	Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.

9.	Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664